Aug 10 2015 04:23pm          P002


                                            Ti!ina bv FAX
                                                                                     f-O




                             Cause number 04-15-0477
                       Styled David Sab V Kathryn Sab                                CD

                              Motion to extend time

                                                                                     -o      —




Dear 4th Court of appeals                                                -x s*-:.   *—<a
Per rule 10.5 (b) Motion to extend time DavidSab ask the court to extend tine time to-ffle
the contest to the trial courts ruling on motion of indigence held on 7-24-15 in Dimmit
county Texas.          \o
(a) The dead line is 8-QSM5
(b) The time requested is 5 days
(c) The appellee has not agreed to to this request ( see attached emails)
The trial court has a pending motion to compel the attorney Duarte to deliver the assets
as directed by the trial courts rulings. The appellant David Sab has discovered new
evidence in this case to be presented to this court in the 5 days requested. The trail
court is refusing to hear any motions on this matter (see attached email) it the defense
of David Sab he pleads with this court to extend the time by 5 days in order to present
new evidence to the court.




David Sab
ProSe
davidsabi801 ©icloud.com
830-460-1801



                     ft £          Sfcivi \e
                                                                      Aug 10 2015 04:23dbi     P003




From: David Sab <davidsab1801 @icloud.com>
Subject: Re: Receivers report
Date: August 9, 2015 1:27:30 PM CDT
To: "Demetrio Duarte Jr." <dduarte@duartelawfirm.com>
                                                 •




Wow I will proceed on with the appeals and motions I really question your ability as a
lawyer" its and endless attack with no evidence of any kind, I would've thought you would
advise your client to resolve issues with respect and reason, this is just and endless
attack of she said this she said that, and much like the assets its all unproven. We have
in our laws, rules to adhere to and this is like a high school debate club. I choose to take
the high road, I will add this email to my motions to the courts. You appear to have a
client out of control by allowing these attacks with out some kind of venfiable proof. It
very evident to me that your refusal to answer simple question is another red flag that
the testimony at trial was false, and you have condoned this act. Its like this email you
write words that somebody supposedly said there is no proof of quote her words. I have
no reason to respond to any of this attack, as if you had proof of your claim.l would be
happy to respond. I am very dispointed in your actions. You are the professional in this
and this should be very simple to resolve. It will never resolve without following the
rules and laws of the courts and Texas. That until we establish that very simple
questions are part of the process and SHOULD not be presented to the court to
determine very simple questions, we will proceed on your path of motion after motion. I
think this is a very impractical approach to resolution, I feel its vey unethical on your
part, I feel its very disrespectful to the court to place this burden upon a very busy
docket. I feel this approach is very unprofessional on your part.
Thank you
 David
 On Aug 9, 2015, at 1:05 PM, Demetrio Duarte Jr. wrote:
 That is not what I said at all



 That is your self-serving
 Spin on what I said in what your misdefine as an effort to confer.

 It is a prime example of why Kathryn correctly considers ADR as pointless. It is
 always your way or no way.      She Told me to tell you that your dishonesty and abuse
 caused your divorce. She is thankful to be free of your lying hateful and vindictive
 ass She* said to tell you that your manipulation and lies and games in court left you
 where you are. You have hidden cash and assets and you will never convince her that
 anything you do is in good faith you piece of shit. Her words not mine.

 Sent from my iPhone

 On Aug 9, 2015, at 11:54 AM, David Sab <davidsab1801 ®icloud.com> wrote:

 So I can notice the appeals court and so we are clear on issues
  1. You refuse to answer any questions
                                                                       Aug 10 2015 04:24pm   P004




2. All motions to confer to discuss the issue will be denied.
3. That everything must go thru the court in a motion
4. That regardless of the issue it must be answered by motion.
I ask this to notify all courts involved in this of the case of your position.
That if I provide you by certified evidence.that would resolve the issue and avoid court
ruling that is not sufficient and the issue must be answered by the court with motions?
Let me know.



Sent from my iPhone

On Aug 9,2015, at 10:18 AM, Demetrio Duarte Jr. <dduarte®duartelawfirm.com>
wrote:

I will never be given authority to negotiate with you. So pursue your appeal and forget
about any meeting to settle your case. We should have done that before trial.

Sent from my iPhone

On Aug 8, 2015, at 8:57 PM, David Sab <davidsab1801 ®icloud.com> wrote:

 I completely disagree with your view of law I find your answers in an effort to conseal
assets from the IRS is the fraud in the case that is very apparent
 I hope that we can meet in person soon I look for to a resolution..
 Please let me know when you and I can meet one on one to discuss the issues I think it
will help with the case..
 Thanks

 Sent from my iPhone '

 On Aug 8, 2015, at 8:32 PM, David Sab <davidsab1801 @icloud.com> wrote:

 I find this very odd response
 I question your fitness as a lawyer.. This is a very strange response ..



 Sent from my iPhone

 Begin forwarded message:

 From: "Demetrio Duarte Jr." <dduarte © duartelawfirm .com>
 Date: August 8,2015 at 5:29:29 PM CDT
 To: David Sab <davidsabi8Q1 ®icloud.com>
 Subject: RE: Receivers report


 Mr. Sab:         I just finished reading all of your e-mails. I am very
                                                       Aug 10 2015 04:24pm     P005




confused by what you write in your letters/motions. On some things,
you put the cart before the horse. On other things you confuse
terms. You suggest you are requesting relief, but then you talk about
matters that are not probative of the issues.    I won't even go into the
facts that I disagree with.

If I put all of those things together, I see no requests of me as Kathryn
Hawkins' attorney. So there is no conferring about any issue. If you
pay your fee, you can file each of your motions without conferring with
me.


I do object to your letters as they are not based on the clerk's record
or reporter's record. The statements made by you are not contained
in the record, are not preserved for appeal and they will not be
considered on appeal. Despite your commentary that all of this may
be too confusing for Judge Abascal, I am sure all of the judges
understand the rules. Judge Abascal has ruled when appropriate
and if you don't have a ruling from him, it is likely because the rules
(which you have not considered) do not permit the ruling you are
requesting. In simple terms, you may be 100% right when you say
"page 10 of the television installation manual says connect the coaxial
cable to the receiver." The problem is that particular manual has
nothing to do with installing a transmission in the pickup truck you are
driving. You can't confuse the constitution, rules of procedure, rules
of evidence, appellate rules and facts and then put them in the wrong
format and expect any of the judges to rule in your favor.         You keep
saying you will inundate me with pleadings and that is okay. But have
you noticed I am not responding? You haven't done anything yet that
requires me to respond. And if I am not responding to something that
is not properly filed, it is not likely the courts are going to give you any
relief. Nobody needs to box with shadows.        I continue to urge you to
have an attorney handle this for you if you really expect any relief on
appeal. But if you just want to harass me, keep drafting documents
that will not be considered by anyone.

 I am going home now. I put in a full day and hope you enjoy your
 evening.
                                                        Aug 10 2015 04:24do   P006




Demetrio Duarte, Jr.
Attorney at Law
2200 Warner
San Antonio, Texas 78201
Telephone: 210-737-6676
Fax: 210-733-6181




From: David Sab rmailto:davidsabi8Ql(3>icloud.com1 gSent: Saturday, August
08, 2015 4:49 PMijgTo: Demetrio Duarte Jr ^Subject: Fwd; Receivers report


email from trial court clerk, stating the position of the trial court
refusing any motions to be heard by trial court, requesting a appeals
court ruling. I understand the rules and by rule the trial court should
rule on the matters per rule. However I believe after 17 or 20 hearings
Ive lost count that want nothing to do with this case.... They are
perplexed as to how I can be awarded 239,000 in assets and now have to
rules on the other issues with a 600K negative net worth, Or how a 1956
jeep and a weapon are the only items that can be verified by law , as
awarded to me. or how to determine a cash deposit based on a negative'
600K net worth, the rules say it cannot exceed 50% of my net worth or
25 million dollars., and the rule says it cannot cause me financial harm..
Might be a bit confusing to the judge how to proceed.
It up to you how we proceed, I can forward all this to the appeals court
and let them decide.... Or you can decide an alternative !!! I really don't
care either way.. Its not my time or money , I have no job and no way to
 get a job other than a low income position, as I cannot locate my assets,
vehicles , tools, nothing... I suppose we will go back to hearings and
please allow for witnesses time wise, I think each hearing can be done is
 10 to 12 hours of court time. To protect myself I feel live witnesses are
 my best defense , and we can wrap up the three hearings in 3 days. If no
 appeals are necessary , then Suspect we have another day or two of court
 time., let me know
                                                       Aug 10 2015 04:24pm   P007




Begin forwarded message:


From: Mel <mel aonzalez365@att.net>
Subject: Re: Receivers report
Date: August 7, 2015 1:19:27 PM CDT
To: David Sab <davidsab1801 @icloud.com>
Cc: "maricelaqonzalez@dimmitcountv.org"
<maricelaqonzalez@dimmitcountv.orq>, "Demetrio Duarte
Jr." <dduarte@duartelawfirm.com>, Frances Morgan
<fmoraan@duartelawfirm.com>


Mr. Sab,   While this case is on a appeal this court cannot act on
anything, until the court of appeals rules. Thank you.       Melissa
Gonzalez Family & Juvenile Court Coordinator           365th Judicial
District Court    501 E. Main St. Eagle Pass, Texas 78852       (830)
773-1221 Ext. 104 Fax (830) 757-2720          Sent from my iPhone
On Aug 7, 2015, at 12:58 PM, David Sab <davidsabl801 @icloud.com>
wrote:
  r




Miss Melissa
I agree completely , please note in the court schedule that Mr. Duarte
has stated in his responses to
 me he wishes me to produce live witnesses at the net worth hearings
 with respect to assets and debits, this is perfectly ok with me however I
 feel a huge waste of court time for issues that can be solved with
 certified documents and bank records issued by the bank certified by the
 bank as originals.
 Please note to the schedule of the court
 that I have some 12 witness to
 present testimony with respect to my assets and debits as the affidavit
 states.
 Some will require a subpoena, primarily the RO officer with the IRS. I
                                                        Aug 10 2015 04:25do    P008




think 8 hours of court time will be required

I have submitted certified documents to Mr. Duarte and he refuses to
accept this as proof- His only answer is he will only respond to court
pleadings at hearings.
My only other option is live witnesses to heard by the court.

Thank you
David Sab



On Aug 7,2015, at 12:39 PM, Mel ^1 gonzale7,365@att.net> wrote:


Mr. Sab                                                      ,    .   ,
The clerk is the keeper of the courts files. Please contact the clerk.
 Thank you.


 Melissa Gonzalez
 Family & Juvenile Court Coordinator
 365th Judicial District Court
 501 E. Main St.
 Eagle Pass, Texas 78852
 (830) 773-1221 Ext. 104
 Fax (830) 757-2720

 Sent from my iPhone

 On Aug 7,2015, at 12:34 PM, David Sab <davidsabl801 @icloud.com>
 wrote:


  Miss Gonzalez
  I contacted your office yesterday to obtain a copy of the receivers report
  submitted to the court at the hearing held on November 7th 2014 and
  was told a certified copy was not available as it was not in the courts
  record.
                                                        Aug 10 2015 04:25pm   P009




Per rule 34 5 of the appellant rules of procedure (c) (1) please consider
this mail an attempt to add the receivers report to the record. I contacted
MrDuarteand                                                    .
Mr Duarte only will respond to court pleadings as he states in all his
communications to me.
Please consider this email as notice of my motion to the trial court to
conduct a hearing to determine its ruling on adding the report to the file
I will notice the 4th court of appeals of this motion to add the report to
the record as the report is an essential piece of evidence needed in the
contest to my indigent status as well as the upcoming hearing for the
motion to supersede the judgment per rule 24 (C) (A) (1) (A) with
respect to my negative net worth as well as many other issues that
plague this horrible case.
I will forward the motion to your office in today's mail as I am aware
 you only accept signed originals for motions .

 Thank you
 David Sab
                                                                                                 Aug 10 2015 04:23d(h




   Office depot. OfficeMax
                            complimentary fax cover s

number of pages including cover sheet:

 attention to:

company:



phone #:                                                           company:.


                                                                  senders phone #:




                                                                     ) /


 By sending this fax at Office Depot, inc., the sender agrees not to use tha fax to: (I) transmit material whose transmission \a
 unlawful, harassing, llbelous, abusive, threatening, harmful, vulgar, obscene, pornographic or otherwise objectionable; (II)
 create a false identity, or otherwise attempt to mislead others as to the identity of the sender or the origin of this fax; (IIQ post
 or transmit any material that may infringe the copyright, trade secret, or other rights of any third party; (IV) violate any federal,
 atate or local law in the location, or (V) conduct activities related to gambling, sweepstakes, raffles, lotteries, contests, ponzl
 schemes or the like.

 Please note that Office Depot, inc., does not review the contents of any fax 6ent using its services. The sender of this fax
 hereby agrees to indemnify Office Depot Inc., to the fullest extent of the law and for any and all claims, suits, or damages
 arising out or in connection with the request to send, or sending this fax.



           local first page                        long distance first page                      international first page




                833071                                        833081                                        833191


                                                          long distance
       local additional page                            additional page                     international additional page




                456687                                        833091                                        833201




depot|rnax store6684
202 WI-20
Weatherford, TX 76086
p: 817.599.8003 ft 817.599-8233
ods06684cpc@officedepot.com
CO


O

a-